EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. Claims 10-18 are currently amended. No claims have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated October 14, 2021:
Regarding the Double Patenting rejection, Applicant’s filing of the Terminal Disclaimer has been fully considered and is sufficient. Therefore, the rejection has been withdrawn. 
Regarding the rejection of claims 10-18 under 35 U.S.C. 101, Applicant’s amendment and arguments have been fully considered and are sufficient. Therefore, the rejection has been withdrawn. 
Upon further search and consideration no better prior art has been discovered that would teach the claimed features.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-20 are allowed.

Allowable Subject Matter
Previously indicated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442